Citation Nr: 1415522	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for coccidiomycosis.

3.  Entitlement to service connection for an eye disability, claimed as dry eyes.

4.  Entitlement to service connection for pharyngitis.

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran's service treatment records appear to have been misplaced.  Rating actions dated in October 2008 and August 2009 state that the Veteran's service treatment records for the period from January 1982 to January 2004 were reviewed.  They also make specific reference to incidents during service.  A December 2011 deferred rating decision indicates that service treatment records appeared to be missing, noting that they were discussed in previous decisions but were not in the file.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has been informed of the current unavailability of his service treatment records.  He was advised in August 2013 that the service department had informed VA that they were unavailable.  However, the Board's review of the record indicates that service treatment records were in the possession of VA, and they have been misplaced since coming into VA hands.  Because the Board concludes below that remand is warranted, the Veteran should again be advised that VA is no longer in possession of his service treatment records and instruct him with regard to alternate forms of evidence that might be used to demonstrate disease or injury in service.

The Veteran asserts that he has osteoarthritis of the right shoulder, dry eyes, coccidiomycosis, pharyngitis, and a low back disability that are related to service.  He has described in-service symptoms related to each of these claimed disabilities.  Moreover, an October 2008 rating decision indicates that the Veteran was treated for coccidiomycosis in 1995.  The Board further observes that the Veteran has undergone treatment for his right shoulder and eyes since his retirement from service in 2004.  Finally, the Veteran indicated in a July 2008 statement that his right shoulder disability caused stiffness in his neck that radiated and caused low back pain.  The Board observes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then, as he has done in this case.  

There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Because the Veteran has competently reported symptoms in service as well as current symptoms, the Board concludes that VA examinations are warranted to determine the etiology of any currently present right shoulder disability, eye disability, coccidiomycosis, pharyngitis, and low back disability.  See McLendon.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional search for the Veteran's service treatment records.  If they cannot be located, issue notice to the Veteran advising him that his service treatment records have been misplaced by VA and are not currently available for review.  He should be informed of alternate forms of evidence that might substitute for service treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right shoulder disability and low back disability.  All indicated studies should be performed.  

The claims folders must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran.  The examiner should also be advised that service treatment records are unavailable for review.

The examiner should identify any disability of the right shoulder, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right shoulder disability is related to any disease or injury in service.  

The examiner should also identify any disability of the low back, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present low back disability is related to any disease or injury in service, or to any service-connected disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present eye disability, to include dry eyes.  All indicated studies should be performed.  

The claims folders must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran.  The examiner should also be advised that service treatment records are unavailable for review.

The examiner should identify any disability of the eyes, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present eye disability is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Schedule the Veteran for a VA examination to determine whether he has residuals of the documented in-service coccidiomycosis.  All indicated studies should be performed.  

The claims folders must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran.  The examiner should also be advised that service treatment records are unavailable for review.

The examiner should indicate whether there are residuals of coccidiomycosis, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present pharyngitis.  All indicated studies should be performed.  

The claims folders must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran.  The examiner should also be advised that service treatment records are unavailable for review.

The examiner should indicate whether there is a current diagnosis of pharyngitis or any other disability of the pharynx, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such current disability is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


